OPINION — AG — ** COUNTY COMMISSIONERS — SALT WATER DISPOSAL ** (1) A BOARD OF COUNTY COMMISSIONERS MAY PERMIT A PRIVATE CITIZEN TO PLACE A SALT WATER DISPOSAL PIPELINE IN THE RIGHT OF WAY OF A SECTION LINE ROAD, PURSUANT TO 69 O.S. 1401 [69-1401] (PIPES AND CONDUITS TO BE LAID IN COUNTY ROADS WITH THE PERMISSION OF COUNTY COMMISSIONERS AND UNDER RULES AND REGULATIONS) (2) SUCH AN INSTALLATION MAY 'NOT' BE MADE WITHOUT THE CONSENT OF THE ABUTTING PROPERTY OWNER. (3) THE ABUTTING PROPERTY OWNER IS ENTITLED TO BE COMPENSATED FOR THE ADDITIONAL SERVITUDE IMPOSED UPON HIS LAND IN THE EVENT A SALT WATER DISPOSAL PIPELINE IS PERMITTED TO BE PLACED IN THE RIGHT OF WAY OF A SECTION LINE ROAD. (HIGHWAY, SECTION LINE, PIPELINES, JURISDICTION, PRIVATE CITIZEN, UTILITIES, LAND, COMPENSATION, EASEMENT) CITE: ARTICLE II, SECTION 23, ARTICLE XVI, SECTION 2, OPINION NO. 81-286, 21 O.S. 1754 [21-1754], 69 O.S. 1401 [69-1401] (FLOYD W. TAYLOR)